Title: To Alexander Hamilton from John Quincy Adams, 12 August 1794
From: Adams, John Quincy
To: Hamilton, Alexander



New York August 12 1794
Sir

I have just received your favor of the 9th inst. with the inclosures, and agreeable to your directions, herewith return the former power cancelled, and the previous Schedule marked E.
The word “your” instead of “his” sufficient Warrant, used at the close of the present, as well as the former power, is I presume not sufficiently material to need an alteration.
I have the honor to be with the highest Respect   Sir your very humble & obedient Servant
